Case 18-16779-elf      Doc 31     Filed 09/03/20 Entered 09/03/20 16:30:17            Desc Main
                                  Document      Page 1 of 2



                   UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
                        PHILADELPHIA DIVISION
In re                              :       Case No.: 18-16779-ELF
                                   :
CRAIG R. FULTON                    :       Chapter: 13
           Debtor                  :
AMERICAN CREDIT ACCEPTANCE, LLC :
           Movant                  :
Vs.                                :       Motion for Relief from Stay
                                   :
CRAIG R. FULTON                    :
           RESPONDENT              :

                                     ********************
                                           Date: September 29, 2020
                                           Time: 9:30 a.m.
                                           Place: United States Bankruptcy Court
                                                  Robert N.C. Nix, Sr. Federal Courthouse
                                                  900 Market Street
                                                  Philadelphia, PA 19107

                                 ********************
                            NOTICE OF MOTION, RESPONSE
                            DEADLINE AND HEARING DATE

       Movant, American Credit Acceptance, LLC, by and through its counsel, Matthew
Bleacher, Esquire and Nikolaus & Hohenadel, LLP, have filed a Motion for Relief from Stay in
the above matter.

      YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND SICUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN
THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH
TO CONSULT AN ATTORNEY).

1.     If you do not want the Court to grant the relief sought in the Motion or if you want the
       Court to consider your views on the Motion, then within 21 days from the date of this
       Notice, you or your attorney must do ALL of the following:

       (a)    file an answer explaining your position at:

                      United States Bankruptcy Court
                      Clerk’s Office
                      Robert N.C. Nix Sr. Federal Courthouse
                      900 Market Street, Suite 400
                      Philadelphia, Pa 19107
Case 18-16779-elf     Doc 31     Filed 09/03/20 Entered 09/03/20 16:30:17           Desc Main
                                 Document      Page 2 of 2




      If you mail your answer to the Bankruptcy Clerk’s Office for filing, you must mail it
      early enough so that it will be received on or before the date stated above; and

             (b)     Mail a copy to the Movant’s attorney:

                     Matthew Bleacher, Esquire
                     Nikolaus & Hohenadel, LLP
                     212 North Queen Street
                     Lancaster, Pa 17603
                     Phone: (717) 299-3726
                     Fax: (717) 299-1811

2.    If you or your attorney do not take the steps described in Paragraph 1(a) and 1(b) above
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

3.    A hearing on the Motion is scheduled to be held before the Honorable Judge Eric L.
      Frank, on September 29, 2020 at 9:30 A.M. at United States Bankruptcy Court, Robert
      N.C. Nix Sr. Federal Courthouse, 900 Market Street, Philadelphia, Pennsylvania 19107.

4.    If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in Paragraph 1(b).

5.    You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out whether the
      hearing has been canceled because no one filed an answer.


Dated: September 3, 2020
